DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  “the plurality of connectors” lacks antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 9, 13-16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belady et al (US 2005/0207134).
Re claim 8, Belady et al disclose a main printed circuit board (PCB 1025); 
a plurality of port cards (900a-900d), each port card comprising a port card PCB and communication electronics [0060] disposed on the port card PCB, the plurality of port cards vertically mounted at a front end of the main PCB in orthogonal relation to the main PCB (Fig 11); 
a plurality of computer chips (704a, 704b) disposed on the main PCB, the plurality of port cards horizontally spaced apart from each other along the front end of the main PCB  (Fig 7) to form a plurality of air channels between pairs of port cards to allow flows of air to flow between the spaced apart port cards in a direction from the front end of the main PCB toward the rear end of the main PCB to cool the plurality of computer chips on the main PCB [0078](Fig 11).

Re claim 9, wherein the air channels thermally isolate the port cards from each other such that there is no thermal interaction between the port cards (Fig 11).
Re claim 13, wherein each port card includes a media access control (MAC) (controller chip) application specific integrated circuit (ASIC)[0056], wherein the flows of air flow across the MAC ASICs to cool them (function as claimed).
Re claim 14, Belady et al disclose a main printed circuit board (PCB 1025); 
a plurality of port cards (900a-900d) vertically mounted at a front end of the main PCB in orthogonal relation to the main PCB (Fig 11); and a plurality of air channels between each pair of port cards to allow flows of air to flow from the front end of the main PCB toward a rear end of the main PCB (front-to back-airflow) to cool electronic components on the main PCB [0078].
Re claim 15, wherein the plurality of port cards are horizontally spaced apart from each other along the front end of the main PCB to create the air channels (Fig 11).
Re claim 16, wherein the air channels thermally isolate the port cards from each other such that there is no thermal interaction between the port cards (Fig 11).
Re claim 18, wherein the electronic components include a plurality of computer chips (704a, 704b) disposed on the main PCB (Fig 7) between the plurality of port cards and a plurality of connectors (800e), wherein the flows of air cool the plurality of computer chips (Fig 10b, 11).
Re claim 20, wherein each port card includes a media access control (MAC) (controller chips) application specific integrated circuit (ASIC)[0056].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5-7, 10, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belady et al (US 2005/0207134) in view of Campbell et al (US 2012/0294314).
Re claim 2, Belady disclose a main printed circuit board (PCB 1025); 
a plurality of port cards (900a-900d), each port card comprising a port card PCB and communication electronics disposed on the port card PCB (Fig 7), the plurality of port cards vertically mounted at a front end of the main PCB in orthogonal relation to the main PCB (Fig 11); 
a plurality of processors disposed on the main PCB between the plurality of port cards (Fig 7), the plurality of port cards horizontally spaced apart from each other along the front end of the main PCB to allow flows of air to flow between the spaced apart port cards in a direction from the front end of the main PCB toward the rear end of the main PCB to cool the processors on the main PCB (Fig 11)[0078], but does not disclose a plurality of connectors disposed at a rear end of the main PCB opposite the front end to receive fabric cards.
Re claim 3, wherein the port cards are thermally isolated from each other by virtue of being horizontally spaced apart from each other such that there is no thermal interaction between the port cards (Fig 11).
Re claim 6, wherein each port card includes a first port disposed in vertical relation to a second port (Fig 11).
Re claim 7, wherein each port card includes a media access control (MAC) (controller chip) application specific integrated circuit (ASIC)[0056], wherein the flows of air flow across the MAC ASICs to cool them (function as claimed).

Re claim 11, wherein the plurality of computer chips are mounted on the main PCB (Fig 7), between the plurality of port cards (Figs 7, 11) but does not disclose the chip being mounted between the plurality of connectors.
The teaching as discussed above does not disclose a plurality of connectors configured to receive fabric cards, the plurality of connectors disposed at the rear end of the main PCB opposite the front end of the main PCB, the plurality of connectors are horizontally spaced apart from each other along the rear end of the main PCB to allow the flows of air to flow between the spaced apart connectors (re claims 5, 10), a plurality of connectors configured to receive fabric cards, the plurality of connectors disposed at the rear end of the main PCB opposite the front end of the main PCB (re claim 17).
Campbell et al teach a plurality of connectors (40, Fig 5) configured to receive fabric cards, the plurality of connectors disposed at the rear end of the main PCB opposite the front end of the main PCB (Fig 5), the plurality of connectors are horizontally spaced apart from each other along the rear end of the main PCB to allow the flows of air to flow between the spaced apart connectors (function as claimed)(Fig 5), a plurality of connectors (40, Fig 5) configured to receive fabric cards, the plurality of connectors disposed at the rear end of the main PCB opposite the front end of the main PCB (Fig 5),  a chip (34) being mounted between the plurality of connectors (Fig 5). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the main PCB of Belady et al by employing the plurality of connector for connecting to the fabric card.

Claim(s) 4, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belady et al (US 2005/0207134).
Re claim 4, 12, 19, further comprising one or more fans to create the flows of air by pulling cold air from the front end of the main PCB through air channels between the spaced apart port cards [0043], but does not disclose the fan being mounted on the main PCB. It would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the location of the fan to mount on the main PCB for saving space, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNG V NGO/ Primary Examiner, Art Unit 2841